Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 7, 2020 and June 2, 2021 has been considered by the examiner.

Claim Objections
Claims 14, 40, and 43-44 are objected to because of the following informalities: 
In line 2 of claim 14, “…said collecting comprises collecting after…” should be “…said collecting comprises collecting EEG data after…”; and 
In line 3 of claim 40, “the memory stores” should be “the memory is configured to store”;
In line 5 of claim 40, “control circuitry connected to” should be “control circuitry configured to connect to”;
In line 6 of claim 40, “control circuitry extracts” should be “control circuitry configured to extract”;
In line 7 of claim 40, “and calculates a risk” should be “and configured to calculate a risk”;
In line 1 of claim 43, “said memory stores” should be “said memory is configured to store”
In line 3 of claim 43, “said control circuitry calculates” should be “said control circuitry is configured to calculate”; and 
In line 2 of claim 44, “…comprises MCI.” should be “…comprises mild cognitive impairment (MCI).”
Appropriate correction is required.

Claim 48 is objected to because of the following reason: 
Although the courts have found that the use of the term “and/or” would not be indefinite, (Employers Mut. Liability Ins. Co. v. Tollefsen, 219 Wis. 434 (1935)), the board did note that the preferred way of writing the claim is through use of “at least one of A and B" in the future.  Therefore, the examiner object to the terms "and/or" in line 3 of claim 48 such that it is written in accordance with the courts preferred way.
Appropriate corrections required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, 9-11, 13, and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “analyzing EEG data to generate one or more EEG parameter” and “generating a risk indication for depression based on said one or more EEG parameter” in claim 1, “said generating a risk indication comprises distinguishing said depression from one or both of a non-disease state and a demented state” in claim 7, “said generating a risk indication comprises generating a severity indication of said depression” in claim 9, “said generating a risk indication comprises using a classifier to generate said risk” in claim 10, “said classifier uses data in addition to said EEG data for said generating a risk indication” in claim 11, “said analyzing comprises collecting EEG data for said analysis after a treatment is started and using said analysis for feedback on the treatment” in claim 13, “said collecting comprises collecting after a treatment session is completed”  in claim 14, “collecting EEG data for said analyzing” in claim 23, and “said collecting comprises collecting during an EEG session in which at least 50% of the session is with closed eyes” in claim 24. 
Claim 1 is a method claim that recites a judicial exception (abstract idea). The “analyzing EEG data to generate one or more EEG parameter” step in claim 1 does not specify how the EEG parameter is extracted. The physician can view the EEG data and extract an EEG parameter from the EEG data using their mind and a pen (see MPEP 2106, section III, step 2A of subject matter eligibility test flowchart). The “generating a risk indication for depression based on said one or more EEG parameter” step in claim 1 also does not specify how to generate a risk indication for depression based on the extracted EEG parameter. The physician can view the EEG data and extract an EEG parameter from the EEG data by using their mind and a pen. The physician can then determine the risk indication for depression by using their mind and a pen based on the extracted EEG parameter (see MPEP 2106, section III, step 2A of subject matter eligibility test flowchart). This judicial exception is not integrated into a practical application because the step in the claim can be considered as processes that can be performed in the human mind. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no details are given surrounding the step (see MPEP 2106, section III, step 2B of subject matter eligibility test flowchart). Therefore, the claim is not eligible subject matter under 35 US.C. 101.
Claim 7 is a method claim that recites a judicial exception (abstract idea). The “said generating a risk indication comprises distinguishing said depression from one or both of a non-disease state and a demented state” step in claim 7 does not specify how to generate a risk indication that distinguishes depression from one or both of a non-disease state and a demented state. The physician can determine risk indication that distinguishes depression from one or both of a non-disease state and a demented state by using their mind and a pen based on the extracted EEG parameter (see MPEP 2106, section III, step 2A of subject matter eligibility test flowchart). This judicial exception is not integrated into a practical application because the step in the claim can be considered as processes that can be performed in the human mind. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no details are given surrounding the step (see MPEP 2106, section III, step 2B of subject matter eligibility test flowchart). Therefore, the claim is not eligible subject matter under 35 US.C. 101.
Claim 9 is a method claim that recites a judicial exception (abstract idea). The “said generating a risk indication comprises generating a severity indication of said depression” step in claim 9 does not specify how to generate a risk indication that indicates the severity of depression. The physician can determine risk indication that indicates the severity of depression by using their mind and a pen based on the extracted EEG parameter (see MPEP 2106, section III, step 2A of subject matter eligibility test flowchart). This judicial exception is not integrated into a practical application because the step in the claim can be considered as processes that can be performed in the human mind. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no details are given surrounding the step (see MPEP 2106, section III, step 2B of subject matter eligibility test flowchart). Therefore, the claim is not eligible subject matter under 35 US.C. 101.
Claim 10 is a method claim that recites a judicial exception (abstract idea). The “said generating a risk indication comprises using a classifier to generate said risk” step in claim 10 does not specify how to generate a risk indication using a classifier. The physician can classify EEG data to determine the risk indication by using their mind and a pen (see MPEP 2106, section III, step 2A of subject matter eligibility test flowchart). This judicial exception is not integrated into a practical application because the step in the claim can be considered as processes that can be performed in the human mind. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no details are given surrounding the step (see MPEP 2106, section III, step 2B of subject matter eligibility test flowchart). Therefore, the claim is not eligible subject matter under 35 US.C. 101.
Claim 11 is a method claim that recites a judicial exception (abstract idea). The “said classifier uses data in addition to said EEG data for said generating a risk indication” step in claim 11 does not specify how to generate a risk indication using EEG data and other data in a classifier. The physician can classify EEG data and other data to determine the risk indication by using their mind and a pen (see MPEP 2106, section III, step 2A of subject matter eligibility test flowchart). This judicial exception is not integrated into a practical application because the step in the claim can be considered as processes that can be performed in the human mind. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no details are given surrounding the step (see MPEP 2106, section III, step 2B of subject matter eligibility test flowchart). Therefore, the claim is not eligible subject matter under 35 US.C. 101.
Claim 13 is a method claim that recites a judicial exception (abstract idea). The “said analyzing comprises collecting EEG data for said analysis after a treatment is started and using said analysis for feedback on the treatment” step in claim 13 does not specify how to collect EEG data for analyzing after a treatment is started, and how to use the analysis for feedback on the treatment. The physician can view and analyze the EEG data for feedback on a treatment by using their mind and a pen (see MPEP 2106, section III, step 2A of subject matter eligibility test flowchart). This judicial exception is not integrated into a practical application because the step in the claim can be considered as processes that can be performed in the human mind. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no details are given surrounding the step (see MPEP 2106, section III, step 2B of subject matter eligibility test flowchart). Therefore, the claim is not eligible subject matter under 35 US.C. 101.
Claim 14 is a method claim that recites a judicial exception (abstract idea). The “said collecting comprises collecting after a treatment session is completed” step in claim 14 does not specify how to collect EEG data after a treatment session is completed. The physician can view and analyze EEG data after the treatment session is completed by using their mind and a pen (see MPEP 2106, section III, step 2A of subject matter eligibility test flowchart). This judicial exception is not integrated into a practical application because the step in the claim can be considered as processes that can be performed in the human mind. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no details are given surrounding the step (see MPEP 2106, section III, step 2B of subject matter eligibility test flowchart). Therefore, the claim is not eligible subject matter under 35 US.C. 101.
Claim 23 is a method claim that recites a judicial exception (abstract idea). The “collecting EEG data for said analyzing” step in claim 23 does not specify how to collect EEG data for analyzing. The physician can view and analyze the EEG data by using their mind and a pen (see MPEP 2106, section III, step 2A of subject matter eligibility test flowchart). This judicial exception is not integrated into a practical application because the step in the claim can be considered as processes that can be performed in the human mind. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no details are given surrounding the step (see MPEP 2106, section III, step 2B of subject matter eligibility test flowchart). Therefore, the claim is not eligible subject matter under 35 US.C. 101.
Claim 24 is a method claim that recites a judicial exception (abstract idea). The “said collecting comprises collecting during an EEG session in which at least 50% of the session is with closed eyes” step in claim 24 does not specify how to collect EEG data during a session where at least 50% of the EEG session is with closed eyes. The physician can time where the EEG data is collected when the user has their eyes closed for at least 50% of the EEG session by using a separate time-keeping device and their mind (see MPEP 2106, section III, step 2A of subject matter eligibility test flowchart). This judicial exception is not integrated into a practical application because the step in the claim can be considered as processes that can be performed in the human mind. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no details are given surrounding the step (see MPEP 2106, section III, step 2B of subject matter eligibility test flowchart). Therefore, the claim is not eligible subject matter under 35 US.C. 101.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 11, it is unclear what “data” is used in addition to EEG data in the classifier. The examiner assumes the “data” is clinical phenotype, as disclosed in the applicant’s figure and specification (Fig. 20; see pg. 74, lines 2-6 – “Optionally, a classifier which combines duration based data and frequency based data and/or other data, is optionally used. At 2010, the patient may be classified as MCI, for example, based on the classifier and/or other data, for example, as provided in 2002, for example, a clinical phenotype.”).
For claim 40, it is unclear what “control circuitry connected to an input for EEG data” means. For the purpose of advancing prosecution, examiner assumes “an input for EEG data” is an sensor receiving EEG data as input, and the control circuitry is connected to the sensor and receiving EEG data. It is also unclear in the limitation “calculates a risk indication associated with depression based on the at least one microstates parameters values and the microstates indications stored in the memory” if the microstate parameters are also stored in the memory alongside the microstate indications, or if only the microstate indications are store in the memory. The examiner assumes only the microstate indications are stored in the memory. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 23 recites “comprising collecting EEG data for said analyzing”. Claim 23 depends on claim 1, where claim 1 recites “analyzing EEG data to generate one or more EEG parameter”. It is inherent that the EEG data would have to be collected before analyzing the EEG data.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 24 is dependent on claim 23, and thereby rejected under 35 U.S.C. 112(d). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. R. Acharya et al., “A Novel Depression Diagnosis Index Using Nonlinear Features in EEG signals,” European Neurology, vol. 74, no. 1-2, pp. 1-12, Aug. 2015, hereinafter referred to as Archarya. 
Regarding claim 1, Archarya teaches method for generating a risk indication for depression, comprising: 
analyzing EEG data to generate one or more EEG parameter (see pg. 6, para. 1 – “The features with higher rank and common to both right and left hemisphere EEG signal (LAM [Laminarity], W_By [weighted center of bi-spectrum] and SampEnt [Sample Entropy]) are used to discriminate the two classes.” Where the EEG parameters are LAM, W_By, and SampEnt); and 
generating a risk indication for depression based on said one or more EEG parameters (see pg. 6, para. 2 – “After a large number of trials with different nonlinear features, the authors have come up with a Depression Diagnosis Index (DDI), a unique formula that yields non-overlapping ranges for normal and depression classes…Equation (1). Note that DDI depends only on 3 nonlinear features: LAM, W_By and SampEnt.” Where the risk indication for depression is DDI, which is based on the EEG parameters LAM, W_By, and SampEnt). 
Furthermore, regarding claim 7, Archarya further teaches wherein said generating a risk indication comprises distinguishing said depression from one or both of a non-disease state and a demented state (see pg. 6, para. 2 – “After a large number of trials with different nonlinear features, the authors have come up with a Depression Diagnosis Index (DDI), a unique formula that yields non-overlapping ranges for normal and depression classes.” Where DDI is the risk indication, which is used to distinguish depression from a non-disease state (normal class)).  
Furthermore, regarding claim 10, Archarya further teaches wherein said generating a risk indication comprises using a classifier to generate said risk (see pg. 8, para. 2 – “In this paper, different non-linear methods are used to extract features from EEG signals which are further subjected to set of standard classifiers for differentiation of normal and EEG signal of depression subjects.”).  
Furthermore, regarding claim 23, Archarya further teaches collecting EEG data for analyzing (see pg. 5, para 1 – “EEG signals were recorded from fifteen normal (20-50-year olds) and fifteen depression (20-50-year old) subjects…”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Archarya in view of W. K. Strik et al., “Decreased EEG microstate duration and anteriorisation of the brain electrical fields in mild and moderate dementia of the Alzheimer type”, Psychiatry Research Neuroimaging, vol. 754, pp. 183-191, July 1997 (from IDS), hereinafter referred to as Strik. 
Regarding claim 4, Archarya teaches all of the elements disclosed in claim 1 above.
Archarya teaches generating one or more EEG parameter, but does not explicitly teach wherein said one or more EEG parameter comprises a microstate-derived parameter.
Whereas, Strik, in the same field of endeavor, teaches one or more EEG parameter comprises a microstate-derived parameter (see pg. 186, col. 1, para. 4 – “The EEG microstates obtained by the segmentation procedure were classified based on their duration.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more EEG parameter, as disclosed in Archarya, by having one or more EEG parameter comprises a microstate-derived parameter, as disclosed in Strik. One of ordinary skill in the art would have been motivated to make this modification in order to extract meaningful EEG parameters for the early diagnosis and staging of Alzheimer's disease, as taught in Strik (see Abstract). 
Furthermore, regarding claim 5, Strik further teaches wherein said one or more EEG parameter comprises a microstate duration derived parameter (see pg. 186, col. 1, para. 3 – “The duration of the microstates was assessed based on the optimal window size determined for each EEG epoch separately (specific duration).”).  
Furthermore, regarding claim 47, Strik further teaches wherein said microstate parameters comprise resting state networks or resting state microstate parameters (see Abstract – “In the present study, the microstates of the resting EEG of patients presenting with mild or moderate probable dementia of the Alzheimer type (DAT) were investigated. A significant anteriorisation of the centers of gravity of the microstate fields, an increase of the microstates' optimal window size and a reduced duration of sustained microstates were found.”).  
Furthermore, regarding claim 48, Strik further teaches comprising measuring said EEG data from an individual, when said individual is not actively engaged in sensory and/or cognitive processing (see pg. 185, col. 2, para. 3 – “Subjects were comfortably seated in a dimly lit room with their eyes closed. They were asked to open the eyes for about 15 s at 1, 3 and 5 min after the beginning of the recording.” Where the eyes are closed, and the individual is not actively engaging in sensory processing). 
The motivation for claims 5 and 47-48 was shown previously in claim 4.

	Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Archarya in view of Strik, as applied to claim 4 and 23 above, respectively, and in further view of A. Khanna et al., “Reliability of Resting-State Microstate Features in Electroencephalography,” PLoS ONE, vol. 9, no. 12, pp. 1-21, Dec. 2014 (from IDS), hereinafter referred to as Khanna. 
Regarding claim 6, Archarya in view of Strik teaches all of the elements disclosed in claim 4 above.
Archarya in view of Strik teaches where one or more EEG parameter comprises a microstate-derived parameter, but does not explicitly teach wherein said one or more EEG parameter comprises a microstate frequency derived parameter.
Whereas, Khanna, in the same field of endeavor, teaches one or more EEG parameter comprises a microstate frequency derived parameter (see pg. 8, para. 3 – “From this microstate time series, we calculated several features. Our outcomes of interest were…(3) frequency of appearance of each microstate and all microstates…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more EEG parameter, as disclosed in Archarya in view of Strik, by having the one or more EEG parameter be a microstate frequency derived parameter, as disclosed in Khanna. One of ordinary skill in the art would have been motivated to make this modification in order to associate the microstate frequency derived parameter to one or more neuropsychiatric disorder, as taught in Khanna (see pg. 4, para. 1). 

Regarding claim 24, Archarya teaches all of the elements disclosed in claim 23 above, and 
Archarya teaches collecting EEG data during an EEG session with open and closed eyes (see pg. 5, para. 1 – “Bipolar EEG signals were recorded from FP1-T3 (left half) and FP2-T4 (right half) locations of the brain each for duration of 5 minutes during the resting state (eyes closed and open).”), but does not explicitly teach collecting EEG data during an EEG session in which at least 50% of the session is with closed eyes.  
Whereas, Khanna, in the same field of endeavor, teaches collecting EEG data during an EEG session in which at least 50% of the session is with closed eyes (see pg. 4, para. 4 – “Approximately three minutes of resting-state, eyes-closed EEG were recorded in three sessions separated by at least 48 hours.” Where the entire EEG session is with closed eyes). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified collecting EEG data during an EEG session with open and closed eyes, as disclosed in Archarya, by collecting EEG data during an EEG session in which at least 50% of the session is with closed eyes, as disclosed in Khanna. One of ordinary skill in the art would have been motivated to make this modification in order to have more frequent local GFP maxima and enable finer resolution of microstate transitions, as taught in Khanna (see pg. 17, para. 2). 

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Archarya in view of J. L. Stewart, et al., “Resting Frontal EEG Asymmetry as an Endophenotype for Depression Risk: Sex-specific Patterns of Frontal Brain Asymmetry,” Journal of Abnormal Psychology, vol. 119, no. 3, pp. 502-512, Aug. 2010, hereinafter referred to as Stewart.
Regarding claim 9, Archarya teaches all of the elements disclosed in claim 1 above.
Archarya teaches generating a risk indication for depression based on one or more EEG parameters, but does not explicitly teach wherein said generating a risk indication comprises generating a severity indication of said depression.
Whereas, Stewart, in the same field of endeavor, teaches generating a severity indication of depression (see pg. 10, para. 2 – “…a similar pattern of EEG asymmetry measured by average and linked mastoid references appears to reflect a severity-related marker [severity indication] of current depression, at least in women.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating a risk indication for depression, as disclosed in Archarya, by generating a severity indication of depression, as disclosed in Stewart. One of ordinary skill in the art would have been motivated to make this modification in order to improve diagnosis and subsequent treatment of the patient. 

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Archarya in view of Snyder et al. (US 20070299360 A1, published December 27, 2007), hereinafter referred to as Snyder. 
Regarding claim 11, Archarya teaches all of the elements disclosed in claim 10 above.
Archarya teaches generating a risk indication comprises using a classifier to generate said risk, but does not explicitly teach wherein said classifier uses data in addition to said EEG data for said generating a risk indication.
Whereas, Snyder, in the same field of endeavor, teaches wherein a classifier uses data in addition to EEG data for generating a risk indication (Fig. 4; see para 0114 – “In block 414, Some or all of the data collection and analysis Sub-processes 402, 404, 406 have been performed, some or all of the received or otherwise collected data is input into at least one statistical model. In the embodiment described in FIG. 4, data collection and analysis includes EEG data collection and analysis, neuropsychological or cognitive data collection and analysis, and medical history or risk factor data collection and analysis.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating a risk indication comprises using a classifier to generate said risk, as disclosed in Archarya, by having a classifier using data in addition to EEG data for generating a risk indication, as disclosed in Snyder. One of ordinary skill in the art would have been motivated to make this modification in order to improve the prediction of a primary diagnosis of AD and/or VAD (mixed dementia) with mild to severe severities as well as MCI (mild cognitive impairment), as taught in Snyder (see para. 0058).

	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Archarya in view of L. D. Hernandez et al., “Towards Using Microstate-Neurofeedback for the Treatment of Psychotic Symptoms in Schizophrenia. A Feasibility Study in Healthy Participants,” Brain Topography, vol. 29, pp. 308-321, Nov. 2015, hereinafter referred to as Hernandez. 
Regarding claim 13, Archarya teaches all of the elements disclosed in claim 1 above. 
Archarya teaches analyzing collected EEG data, but does not explicitly teach wherein said analyzing comprises collecting EEG data for said analysis after a treatment is started and using said analysis for feedback on the treatment.
Whereas, Hernandez, in the same field of endeavor, teaches collecting EEG data for analysis after a treatment is started and using said analysis for feedback on the treatment (Fig. 1, where EEG signals are collected during the neurofeedback training trials (treatment); see pg. 311, col. 1, para. 3 – “This whole trial (6 min) was used to calculate the contribution of microstate D, namely the percentage of time in which microstate D was present. Then, the individual threshold for delivering feedback was set as the percentage of time producing microstate D necessary in order to receive feedback during 50 % of the trial duration.”; see pg. 319, col. 1, para. 2 – “It would also be advantageous for the use of neurofeedback as a patient’s treatment because it could allow tailoring the treatment to each patient based on the pattern of response.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analyzing collected EEG data, as disclosed in Archarya, by collecting EEG data for analysis after a treatment is started and using said analysis for feedback on the treatment, as disclosed in Hernandez. One of ordinary skill in the art would have been motivated to make this modification in order for the user to self-regulate pathological states, as taught in Hernandez (see Abstract). 
Furthermore, regarding claim 14, Hernandez further teaches wherein said collecting comprises collecting EEG data after a treatment session is completed (Fig. 1, where EEG transfer trials are collected during neurofeedback transfer trials (after training (treatment) trials); see pg. 312, col. 1, para. 1 – “…the specific effects of the active conditions (training and transfer) in microstate D contribution.”). 
The motivation for claim 14 was shown previously in claim 13.

	Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Archarya in view of Kwon et al. (KR 20150136245 A, published December 7, 2015), hereinafter referred to as Kwon. 
Regarding claim 40, Archarya teaches a device for calculating a risk indication associated with depression, comprising: calculating a risk indication associated with depression based on the at least one microstates parameters values and the microstates indications stored in the memory (see pg. 6, para. 2 – “After a large number of trials with different nonlinear features, the authors have come up with a Depression Diagnosis Index (DDI), a unique formula that yields non-overlapping ranges for normal and depression classes…Equation (1). Note that DDI depends only on 3 nonlinear features: LAM, W_By and SampEnt.” Where the risk indication for depression is DDI, which is based on the EEG parameters LAM, W_By, and SampEnt).
Archarya teaches calculating a risk indication associated with depression, comprising: calculating a risk indication associated with depression based on the at least one microstates parameters values. Calculating the risk indication is inherently performed on a device, but Archarya does not explicitly teach:
a memory, wherein the memory stores microstates indications associated with depression; and 
control circuitry connected to an input for EEG data connected to an input for EEG data, wherein the control circuitry extracts values of at least one microstate parameter from an EEG signal.
Whereas, Kwon, in an analogous field of endeavor, teaches a device (Fig. 1, mobile terminal 100): 
a memory (Fig. 1a, memory 170), 
wherein the memory stores microstates indications associated with depression (see pg. 6, para. 5 – “The memory 170 may also store data about what waveforms or patterns the brain waves exhibit according to human emotions such as surprise, joy, anger, happiness, joy, depression, and the like.” Where microstates are waveforms or patterns of the brain waves); and 
control circuitry connected to an input for EEG data connected to an input for EEG data (Fig. 1, controller 180 (control circuitry) connected to EEG sensor 143 of sensing unit 140)), 
wherein the control circuitry extracts values of at least one microstate parameter from an EEG signal (see pg. 6, para. 3-4 – “The memory 170 stores data necessary for analyzing brain waves in the brain-wave recognizing unit 181. The EEG can be divided into two major groups according to frequency: Alpha wave, Beta wave, Theta wave and Delta wave.” Where the microstate parameter is the frequency of the EEG signal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Archarya, by including to the device a memory, wherein the memory stores microstates indications associated with depression; and control circuitry connected to an input for EEG data connected to an input for EEG data, wherein the control circuitry extracts values of at least one microstate parameter from an EEG signal, as disclosed in Kwon. One of ordinary skill in the art would have been motivated to make this modification in order to analyze the EEG signal at a later time after collecting EEG data from the patient. 
Furthermore, regarding claim 42, Kwon further teaches wherein the indications are stored in the form of a classifier (Fig. 1; see pg. 6, para. 4 – “The memory 170 may store the classification data of the EEG by frequency.”). 
The motivation for claim 42 was shown previously in claim 40. 

	Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Archarya in view of Kwon, as applied to claim 40 above, and further view of Shahaf et al. (US 20120296569 A1, published November 22, 2012), from IDS, hereinafter referred to as Shahaf. 
	Regarding claim 43, Archarya in view of Kwon teaches all of the elements disclosed in claim 40 above.
	Archaraya in view of Kwon teaches a memory storing microstate indications associated with depression, but does not explicitly teach: 
wherein said memory stores microstates indications associated with a dementia-related clinical condition, and 
wherein said control circuitry calculates a risk indication distinguishing between said depression and said dementia-related clinical condition based on the at least one microstates parameters values and the microstates indications stored in the memory.
Whereas, Shahaf, in the same field of endeavor, teaches: 
wherein said memory stores microstates indications associated with a dementia-related clinical condition (see para. 0118-0119 – “The data can be analyzed immediately after acquisition (“online analysis), or it can be recorded and stored and thereafter analyzed ("offline analysis). Representative example of neurophysiological data types suitable for the present invention, including, without limitation, electroencephalogram (EEG) data…” stored EEG data (microstate indication)), and 
wherein said control circuitry calculates a risk indication distinguishing between said depression and said dementia-related clinical condition based on the at least one microstates parameters values and the microstates indications stored in the memory (see para. 0207 – “Representative examples of brain related disorder or conditions to which a subject-specific BNA [brain network activity] pattern can be classified according to the present embodiments include…cognitive problems (e.g., mild cognitive impairment), depression…” classifying MCI and depression based on BNA (microstate parameter/indication) of patient).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a memory storing microstate indications associated with depression, as disclosed in Archarya in view of Kwon, by having the memory store microstates indications associated with a dementia-related clinical condition as well, and have the control circuitry calculates a risk indication distinguishing between said depression and said dementia-related clinical condition based on the at least one microstates parameters values and the microstates indications stored in the memory, as disclosed in Shahaf. One of ordinary skill in the art would have been motivated to make this modification in order to determine the recommended treatment dose of a patient, as taught in Shahaf (see para. 0231). 
Furthermore, regarding claim 44, Shahaf further teaches wherein said dementia-related clinical condition comprises MCI (see para. 0207 – “Representative examples of brain related disorder or conditions to which a subject-specific BNA pattern can be classified according to the present embodiments include…cognitive problems (e.g., mild cognitive impairment), depression…”). 
	The motivation for claim 44 was shown previously in claim 43.
	
	Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Archarya in view of Strik, as applied to claim 4 above, and in further view of Shahaf. 
	Regarding claim 45, Archarya in view of Strik teaches all of the elements disclosed in claim 4 above, and 
	Strik further teaches wherein said microstate-derived parameter comprises microstate mean duration (see pg. 186, col. 1, para. 3 – “The topographical stability of the EEG epochs over time was quantified by the mean optimal window size.”).
Archarya in view of Strik does not explicitly teach wherein said generating a risk indication comprises distinguishing said depression from a demented state based on differences in said microstate mean duration. 
Whereas, Shahaf, in the same field of endeavor, teaches generating a risk indication comprises distinguishing depression from a demented state based on differences in microstate mean duration (see para. 0317 – “The mean and standard deviation of the peak-activity latencies (ms) within the bounds of the time segment(s) of all participating subjects are presented in parenthesis below the upper panels.”; see para. 0344 – “The study described in this example demonstrated the ability of the BNA pattern technique of the present embodiments to discriminate among varying levels of ADHD in addition to discriminating between ADHD and non-ADHD subjects.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating a risk indication, as disclosed in Arachya in view of Strik, by distinguishing said depression from a demented state based on differences in said microstate mean duration, as disclosed in Shahaf. One of ordinary skill in the art would have been motivated to make this modification in order to determine the recommended treatment dose for a patient, as taught in Shahaf (see para. 0231). 

	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Archarya in view of Strik, as applied to claim 4 above, and in further view of Khanna and Shahaf. 
	Regarding claim 46, Archarya in view of Strik teaches all of the elements disclosed in claim 4 above.
	Archarya in view of Strik does not explicitly teach: 
wherein said microstate-derived parameter comprises microstate mean frequency, and 
wherein said generating a risk indication comprises distinguishing said depression from a non-disease state based on differences in said microstate mean frequency.
Whereas, Khanna, in the same field of endeavor, teaches wherein said microstate-derived parameter comprises microstate mean frequency (Table 1, mean frequency values of each microstate; see pg. 8, para. 3 – “From this microstate time series, we calculated several features. Our outcomes of interest were…(3) frequency of appearance of each microstate and all microstates…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microstate-derived parameter, as disclosed in Archarya in view of Strik, by having the microstate-derived parameter comprises microstate mean frequency, as disclosed in Khanna. One of ordinary skill in the art would have been motivated to make this modification in order to associate the microstate frequency derived parameter to one or more neuropsychiatric disorder, as taught in Khanna (see pg. 4, para. 1).
Archarya in view of Strik and Khanna does not explicitly teach wherein said generating a risk indication comprises distinguishing said depression from a non-disease state based on differences in microstate mean frequency.
Whereas, Shahaf, in the same field of endeavor, teaches distinguishing depression from a non-disease state based on differences in microstate mean frequency (see para. 0015 – “According to some embodiments of the invention the connectivity weight comprises a weight index calculated based on at least one cluster property selected from the group consisting of…(vi) frequency of a signal associated with the corresponding pair of clusters…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microstate mean frequency, as disclosed in Khanna, by generating a risk indication comprises distinguishing said depression from a non-disease state based on differences in microstate mean frequency, as disclosed in Shahaf. One of ordinary skill in the art would have been motivated to make this modification in order to determine the recommended treatment dose for a patient, as taught in Shahaf (see para. 0231).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
I. R. Beck et al., “Establishing robust cognitive dimensions for characterization and differentiation of patients with Alzheimer’s disease, mild cognitive impairment, frontotemporal dementia and depression,” International Journal of Geriatric Psychiatry, vol. 29, pp. 624-634, 2014 discloses determining cognitive dimension z-scores to distinguish between groups of patients with different types of cognitive impairment, that is, MCI, Alzheimer’s dementia (AD), frontotemporal dementia (FTD) and cognitive impairment in individuals with major depression.
B. Hosseinifard et al., “Classifying depression patients and normal subjects using machine learning techniques and nonlinear features from EEG signal,” Computer Methods and Programs in Biomedicine, vol. 109, pp. 339-345, 2013 discloses determining the accuracy of classifying nonlinear features of EEG signals.
Prichep (US 5083571 A, published January 28, 1992) disclose using discriminant analysis of EEG data to automatically evaluate the probability that an individual patient belongs to specified diagnostic categories.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793